DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 1/28/2021, have been entered and made of record. Claims 1-3, 6-9, 11-13, 15-19, and 21 have been amended. Claims 1-21 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 1/28/2021 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Wang in view of Hoye
Claims 1-3, 9-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(USPubN 2017/0300503; hereinafter Wang) in view of Hoye et al.(USPubN 10,847,187; hereinafter Hoye).
As per claim 1, Wang teaches a computer device, comprising: 
a memory to store data and instructions; a processor in communication with the memory(“there is provided a terminal, comprising: a processor; a memory for storing instructions executable by the processor” in Para.[0006], “The terminals 104, 105, and 106 may be various kinds of electronic apparatus” in Para.[0030], The terminal can be interpreted as a computer device.); 
a video manager in communication with the memory and the processor(“managing video data according to an exemplary embodiment. As shown in FIG. 4, the apparatus 400 includes a detection module 401, a first sending module 402, and a receiving module 403” in Para.[0072], “above described modules can each be implemented by hardware, or software, or a combination of hardware and software” in Para.[0102], ), wherein the video manager is operable to: 
perform a search for one or more second vehicles that have a camera system located nearby the event during a time range surrounding the event(“the first request may include information of the first vehicle, including the location and a time at which the accident happens to the first vehicle, so as to search for a second vehicle according to the information of the first vehicle and acquire driving record data of the second vehicle as the first video data” in Para.[0044], “when it is detected that the accident happens to the first vehicle, the terminal acquires, from the server, driving record data of the second vehicle within the predetermined time period around happening of the accident, and the second vehicle is a vehicle within the predetermined range around the first vehicle when the accident happens. Accordingly, the terminal obtains additional accident-related video data collected by the car recorder of the second vehicle” in Para.[0047], “the server can search for a second vehicle and acquire driving record data of the second vehicle as the first video data” in Para.[0056]); 
a searching condition of accident video data, including a location or a time at which the accident happens, or an identification of a vehicle corresponding to the terminal and to which the accident happens. After the server receives the searching condition of accident video data, the server searches for, from pre-stored accident video data, target accident video data matching the searching condition. The target accident video data may include the first video data and the second video data, or include one video segment only, or include multiple video segments. The server then returns the target accident video data to the terminal” in Para.[0066], A terminal corresponding to a vehicle detects that an accident happens and records information, including a location of the vehicle and a corresponding time at which the accident happens. Subsequently, the terminal corresponding to the vehicle sends to a server a first request including the information which includes the location of the vehicle and the corresponding time. After the server receives the first request, the server searches for, from a location log, vehicles within a predetermined range around the vehicle when the accident happens, according to the information received from the terminal corresponding to the vehicle. Subsequently, the server sends to terminals corresponding to the vehicles, respectively, a second request to ask for acquiring driving record data of the vehicles within a predetermined time period around happening of the accident. The second request may include a start time and an end time of a predetermined time period. After the terminals corresponding to the vehicles respectively receive the second request, those terminals acquire driving record data of car recorders of the vehicles, respectively, within the predetermined time period around happening of the accident, and send the driving record data to the server. After the server sends the received driving record data to the terminal corresponding to the vehicle, a user of the terminal corresponding to the vehicle can check out 
retrieve, from a video data repository associated with the at least one second vehicle of the one or more second vehicles, a requested video during the time range surrounding the event(“the method 300 further includes: receiving a searching condition of accident video data sent by a terminal; searching for, from pre-stored accident video data, target accident video data matching the searching condition; and returning the target accident video data to the terminal” in Para.[0065]); and 
display the requested video on a display of the computer device(“The server then returns the target accident video data to the terminal” in Para.[0066], “The multimedia component 1308 includes a screen providing an output interface between the apparatus 1300 and the user. In some embodiments, the screen may include a liquid crystal display (LCD) and a touch panel” in Para.[0110], Fig. 13, The terminal can display received target accident video data into a screen.).
wherein the computer device is remote from the one or more second vehicles(A terminal corresponding to the vehicle detects that an accident happens and records information receives the driving record data from the vehicles within the predetermined time period around happening of the accident. a terminal corresponding to the vehicle is remote from the vehicles within the predetermined time period around happening of the accident. Para.[0071], Fig. 3B).
Wang is silent about perform a search, regarding a first vehicle having a first driver and associated with an event, for one or more second vehicles nearby the event during a time range 
Hoye teaches perform a search, regarding a first vehicle having a first driver and associated with an event, for one or more second vehicles nearby the event during a time range surrounding the event and wherein the computer device is remote from the first vehicle and the one or more second vehicles(“The pairing database comprises part of a vehicle data server in communication with a plurality of vehicle event recorders mounted on vehicles … Video received from a plurality of vehicle event recorders is stored in the pairing database of the vehicle data server. Each frame of video stored in the pairing database is associated with a time and location (e.g., the time and location describing where and when they were recorded)” in Col. 2 lines 44-61, “determining one or more video data subsets from a video database, wherein the one or more video data subsets were each recorded at approximately the same location and at approximately the same time … For example, a truck is backing up to a loading dock and hits a pallet of cargo that was mistakenly left in its way. The back-up camera on the truck is first checked to determine the root cause of the incident but the back-up camera did not capture when or why the pallet was left. Using the system for dynamic pairing, data from other cameras in the area that were recording during or leading up to the incident can be retrieved. For example, data from other trucks that were nearby at the loading dock, data from cars driving by, data from fixed cameras mounted on the loading dock, etc. This data can be synchronized and viewed to see a much larger picture of the events leading up to the incident and find the worker who abandoned the pallet in a disallowed location“ in Col. 3 lines 13-32, “a user or system application indicates to the system that an event is of interest. Video data stored in a pairing database is searched for video data associated with a location region and a temporal region. The identified video data is placed in a subset of video data for review or further processing” in Col. 3 lines 47-54).

As per claim 2, Wang and Hoye teach all of limitation of claim 1.
Wang teaches wherein the video manager is further operable to: automatically perform the search for the one or more second vehicles upon occurrence of the event(“the server can search for a second vehicle and acquire driving record data of the second vehicle as the first video data” in Para.[0056], The search is performed by server not by human.).
As per claim 3, Wang and Hoye teach all of limitation of claim 1.
Wang teaches wherein the video manager is further operable to: perform the search for the one or second more vehicles based at least upon receiving a request from a user to perform the search(“The server may respond to a request of a user to provide a service” in Para.[0030]).
Wang is silent about wherein the user is not the first driver.
Hoye teaches wherein the user is not the first driver(“a user or system application indicates to the system that an event is of interest. Video data stored in a pairing database is searched for video data associated with a location region and a temporal region. The identified video data is placed in a subset of video data for review or further processing” in Col. 3 lines 47-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wang with the above teachings of Hoye in order to better understand the timeline of an anomalous event(accident) efficient.
As per claim 9, Wang and Hoye teach all of limitation of claim 1.
Wang teaches wherein the event is a critical event including one or more of a collision, hard braking, use of the anti-lock braking system (ABS), roll stability state, a lane departure warning, and a 
As per claim 10, Wang and Abraham teach all of limitation of claim 1.
Wang teaches wherein the requested video is associated with a record for the critical event(“video data that may be helpful for investigating the traffic accident” in Para.[0003], [0065]).
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 2 and rejected under the same rationale.
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 9 and rejected under the same rationale.
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 10 and rejected under the same rationale.
As per claim 21, Wang teaches a non-transitory computer-readable medium storing instructions executable by a computer device(“there is also provided a non-transitory computer-readable storage medium including instructions, such as included in the memory 1304, executable by the processor 1320 in the apparatus 1300, for performing the above-described methods. For example, the non-transitory computer-readable storage medium may be a ROM, a random access memory (RAM), a compact disc read-only memory (CD-ROM), a magnetic tape, a floppy disc, an optical data storage apparatus, or the like” in Para.[0116]) and other limitations in the claim 21 has been discussed in the rejection claim 1 and rejected under the same rationale. 

Wang in view of Hoye and Trapani
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(USPubN 2017/0300503; hereinafter Wang) in view of Hoye et al.(USPubN 10,847,187; hereinafter Hoye) further in view of Trapani(USPubN 2010/0085431).
As per claim 4, Wang and Hoye teaches all of limitation of claim 1. 
Wang and Hoye are silent about wherein the event involved at least one vehicle without video recording capability.
Trapani teaches wherein the event involved at least one vehicle without video recording capability(“Turing now to FIG. 2, an operation of the present invention 10 is depicted. Vehicles 12A, 12B, 12C are each equipped with a vehicle-mounted recording system 20. Each vehicle's vehicle-mounted recording system 20 captures and records surveillance data including an event of interest 50, depicted as an automobile accident. A control center 60 comprising an antenna and a computer coupled to the antenna transmits a query for information relating to the event of interest 50” in Para.[0033], Fig. 2, The vehicle in event of interest might not equip video recorder.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wang and Hoye with the above teachings of Trapani in order to provide an efficient retrieving surveillance data of interest.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 4 and rejected under the same rationale. 	

Wang in view of Hoye and Choe
Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(USPubN 2017/0300503; hereinafter Wang) in view of Hoye et al.(USPubN 10,847,187; hereinafter Hoye) further in view of Choe et al.(USPubN 2013/0129307; hereinafter Choe).
As per claim 5, Wang and Hoye teach all of limitation of claim 1. 
Wang and Hoye are silent about wherein the search result list is displayed using a map showing a location of the one or more vehicles in relation to an event location.
Choe teaches wherein the search result list is displayed using a map showing a location of the one or more vehicles in relation to an event location(“Each geographical area 105a or 105b may be an area monitored by one or more video cameras. For example, as shown in FIG. 1, geographical area 105a includes video cameras 120a, 120b, and 120c, and geographical area 105b includes video cameras 120d and 120e. Each geographical area 105a, 105b may include a plurality of geographical locations. For example, geographical areas 105a and 105b may include geographical locations defined according to latitude and longitude coordinates derived from, for example, Global Positioning System (GPS) data. Geographical areas 105a and 105b may also include geographical locations defined according to map and/or image data of the geographical area, for example based on Geographical Information System (GIS) data. Examples of geographic locations include, for example, a latitude and longitude coordinate pair, an intersection of streets, a street address, a particular block, etc. As described further below, certain video cameras and computing devices located within geographical areas 105a and 105b may be associated with geographical locations at which they are located or from which they obtain video images” in Para.[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wang and Hoye with the above teachings of Choe in order to provide efficient in reviewing large amounts of video due to short attention spans, vulnerability to interruptions or distractions, and difficulty in processing multiple video streams.
As per claim 6, Wang, Hoye and Choe teach all of limitation of claim 5. 
Wang and Hoye are silent about wherein the selection of the at least one second vehicle is performed using the map.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wang and Hoye with the above teachings of Choe in order to provide efficient in reviewing large amounts of video due to short attention spans, vulnerability to interruptions or distractions, and difficulty in processing multiple video streams.
As per claim 7, Wang, Hoye and Choe teach all of limitation of claim 5. 
Wang and Abraham are silent about wherein the map further includes a time search feature where the one or more second vehicles displayed on the map changes as the time range selected changes.
Choe teaches wherein the map further includes a time search feature where the one or more second vehicles displayed on the map changes as the time range selected changes(“users can perform semantic searches and can search for video based on geographical location and/or universal time” in Para.[0016], “displayed in conjunction with a video, displayed on a map, displayed as search results, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wang and Hoye with the above teachings of Choe in order to provide efficient in reviewing large amounts of video due to short attention spans, vulnerability to interruptions or distractions, and difficulty in processing multiple video streams.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 6 and rejected under the same rationale. 	
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 7 and rejected under the same rationale. 	

Wang in view of Hoye, Choe and Briant
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(USPubN 2017/0300503; hereinafter Wang) in view of Hoye et al.(USPubN 10,847,187; hereinafter Hoye) further in view of Choe et al.(USPubN 2013/0129307; hereinafter Choe) in view of Briant(USPubN 2015/0081207).
As per claim 8, Wang, Hoye and Choe teach all of limitation of claim 5. 
Wang, Hoye and Choe are silent about wherein the map further includes a radius search feature where the one or more vehicles displayed on the map changes as the radius changes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wang, Hoye and Choe with the above teachings of Briant in order to provide an efficient method of searching relative events.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 8 and rejected under the same rationale. 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484